DETAILED ACTION
	The receipt is acknowledged of applicants’ preliminary amendment and IDS filed 07/31/2018.

	Claims 1-15 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (WO 2011/070879) and Carvajal et al. (WO 2015/095173), both references are provided by IDS filed 7/31/2018.
The applied reference (Carvajal WO 2015/095172) has a common assignee and one common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 


Applicant Claims 
Claim 1 is directed to a transdermal drug delivery system comprising
a backing;
an active layer disposed on the backing, the active layer comprising:
an active pharmaceutical ingredient, and
an adhesive;
a release liner disposed over the active layer, the release liner comprising:
a substrate, and
a release layer disposed on the substrate; wherein at least a portion of the release layer is in contact with the active layer; the release layer comprising a blend of:
a first fluorosilicone polymer that has neither ethylenically unsaturated groups, nor Si-H groups, nor functional groups that are chemically reactive with ethylenically unsaturated groups or Si-H groups, 
and the at least partially cured reaction product of:
a second fluorosilicone polymer that has at least two cross-linkable functional groups per polymer chain, and
a non-fluorinated silicone polymer that comprises at least two cross-linkable functional groups per polymer chain and does not contain any fluorine atoms; and
wherein the active pharmaceutical ingredient comprises at least one amine.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wolff teaches transdermal therapeutic system (TTS) comprising adhesive silicone matrix/reservoir comprising rotigotine and silicone based adhesive. (¶¶ 0039, 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Wolff teaches protective release film coated with fluoropolymer, the reference does not explicitly teach the composition of the fluoropolymer as claimed by claim 1.
	Carvajal teaches high performance, cost effective release material to coat a substrate surface that adheres to silicone adhesive. The release material inhibits the widespread adoption of silicone pressure sensitive adhesive (page 1, first paragraph; page 3, last full paragraph). The release material is a blend comprising non-functional fluorosilicone polymer, fluorosilicone polymer and non-fluorinated silicone polymer, and comprising silicone crosslinking agent (page 2; page 4, second full paragraph; page 9 last paragraph). The nonfunctional fluorosilicone polymers have neither ethylenically-unsaturated groups nor Si-H groups, or groups that react with either of these (page 8 last paragraph). The non-fluorinated silicone polymer has a vinyl equivalent weight of 500 to 40,000 grams per equivalent, e.g.  1500 to 10,000 gram per equivalent (page 5, first paragraph; paragraph bridging pages 7 and 8).  The functional fluorosilicone 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide TTS comprising release liner coated with fluoropolymer contacting a silicone adhesive layer as taught by Wolff, and replace the fluoropolymer with the fluoropolymer taught by Carvajal comprising a blend of nonfunctional fluorosilicone polymer, fluorosilicone polymer and non-fluorinated silicone polymer. One would have been motivated to do so because Carvajal teaches such a blend of polymers forms a release material to coat a substrate surface that adheres to silicone adhesive wherein the release material inhibits the widespread adoption of silicone pressure sensitive adhesive while being cost effective. One would reasonably expect formulating TTS comprising silicone adhesive layer covered by release liner coated with the blend of polymer comprising nonfunctional fluorosilicone polymer, fluorosilicone polymer and non-fluorinated silicone polymer that 
All the limitations of claim 1 are obvious over the combination of Wolff and Carvajal.
Regarding claim 2 that the cross-linkable functional groups of the second fluorosilicone polymer comprise ethylenically unsaturated groups, this is taught by Carvajal.
Regarding claim 3 that the cross-linkable functional groups of the non-fluorinated silicone polymer comprise ethylenically unsaturated groups, this is taught by Carvajal.
Regarding the active pharmaceutical ingredients claimed by claims 4 and 5, Wolff teaches rotigotine which is a tertiary amine compound.
Regarding claim 6 that the adhesive is silicone, Wolff teaches the drug containing layer is silicone adhesive.
Regarding the limitation that the active layer comprises a reservoir or matrix as claimed by claim 7 and 8, respectively, Wolff teaches active agent containing reservoir or matrix.
Regarding claimed amount of the polymers in the polymer blend as claimed by claims 9 and 10, Carvajal teaches the claimed amounts. 
Regarding claim 11 that the non-fluorinated silicone polymer has a vinyl equivalent weight of 1,500 to 10,000 grams per equivalent, this is taught by Carvajal.
Regarding claim 12 that the force needed to remove the release liner from the transdermal delivery system, the combination of the cited references teaches silicone adhesive adhered to the claimed release material, therefore it is expected to require the 
Regarding the composition of the blend as claimed by claim 13 that comprises the crosslinking agent, this is taught by Carvajal.
Regarding the method of delivering a drug comprising removing the release liner from the transdermal drug delivery system and contacting a subject with the active layer of the transdermal drug delivery system, this is a nominal method of using a transdermal drug delivery device and inherent by the transdermal device of Wolff.
Regarding the nominal method of making the transdermal device as claimed by claim 15, it is taught by Wolff. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wolff et al. (WO 2011/070879, IDS filed 07/31/2018), Brown et al. (US 4,842,901, currently cited on PTO 892), Seth et al. (WO 2011/059462, IDS filed 07/31/2018), and Hamada et al. (US 5,578,381, IDS filed 07/31/2018).

Applicant Claims 
Claim 1 is directed to a transdermal drug delivery system comprising
a backing;
an active layer disposed on the backing, the active layer comprising:
an active pharmaceutical ingredient, and
an adhesive;

a substrate, and
a release layer disposed on the substrate; wherein at least a portion of the release layer is in contact with the active layer; the release layer comprising a blend of:
a first fluorosilicone polymer that has neither ethylenically unsaturated groups, nor Si-H groups, nor functional groups that are chemically reactive with ethylenically unsaturated groups or Si-H groups, 
and the at least partially cured reaction product of:
a second fluorosilicone polymer that has at least two cross-linkable functional groups per polymer chain, and
a non-fluorinated silicone polymer that comprises at least two cross-linkable functional groups per polymer chain and does not contain any fluorine atoms; and
wherein the active pharmaceutical ingredient comprises at least one amine. 
 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wolff teaches transdermal therapeutic system (TTS) comprising adhesive silicone matrix/reservoir comprising rotigotine and silicone based adhesive. (¶¶ 0039, 0040, 0057, 0071, 0072, 0100,-0102). The TTS comprises backing layer, self-adhesive matrix and protective release film that is removed before use (¶ 0103).  The protective film is coated with fluoropolymer (¶ 0109). Wolff teaches process of making the TTS comprising the steps of preparing the different layers and laminating the different layers into bulk product, and cutting the laminate into individual patches, then packaging the product (¶¶ 0114, 0130, 0131). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Wolff teaches protective release film coated with fluoropolymer, the reference does not explicitly teach the composition of the fluoropolymer as claimed by claim 1 comprising nonfunctional fluorosilicone polymer, functional fluorosilicone polymer and non-fluorinated silicone polymer, and does not teach the number of cross 
	Brown teaches pressure sensitive adhesive (PSA) protected by release material comprising substrate coated with fluorosilicone polymers. The fluorosilicone polymer composition provides durably adhered cured fluorosilicone polymers coating having low surface energy and high degree of molecular chain flexibility (col.3, lines 35-49).  The release coating provides improved peelable protecting layer for silicone PSA that receives and subsequently releases silicone PSA, e.g. in transdermal drug delivery devices (col.3, lines 15-20; col.11, lines 53-58). The fluorosilicone polymer comprises vinyl group (col.5, lines 52-55; col.7, lines 27-27).  The fluorosilicone polymer comprises fluoroalkyl containing silicone polymer crosslinked with fluoroalkyl free silicone polymer, i.e. non-fluorinated  (abstract; col.3, lines 28-34, 60-68; col.4, lines 20-41; col.9, lines 7-41). The composition comprising crosslinking agent (col.8, lines 11-15). The release material releases the silicone adhesive by a force of no more 200 grams/inch, i.e. no more 200 grams/25 mm (col.5, lines 35-40). Brown teaches process of making the articles by applying the curable coating polymer to a substrate layer, then adhering the produced laminate to a PSA (col.11, lines 25-32, 60-65).  
	Seth teaches inexpensive release liner comprises a substrate and a release layer bonded to the substrate, wherein the release layer comprises cured coatable release composition, wherein the release composition comprises a blend comprising an ethylenically unsaturated (functional) fluorosilicone polymer comprising ethylenically unsaturated groups, and an ethylenically unsaturated (functional) non-fluorinated polymer comprising at least two ethylenically unsaturated groups, and a crosslinking agent (abstract; ¶¶ 0001, 0002, 0007, 0015, 0017, 0022, 0033). The release liner has o (¶ 0014).  The reference teaches and article comprising a backing layer, a silicone adhesive layer and a release liner comprising substrate coated with the release composition (¶¶ 0008, 0009). The non-fluorinated polymer has a vinyl equivalent weight of 2000-5000 gram per equivalent (¶¶ 0003, 0023). The fluorosilicone release blend comprises 5 to 95 wt.% of the non-fluorinated polymer based on the total weight of the ethylenically unsaturated fluorosilicone polymer and the non-fluorinated polymer comprising an average of at least two ethylenically unsaturated organic groups (¶ 0029). 
	Hamada teaches that an organopolysiloxane that contains in each molecule at least one fluorine-containing organic group but contains neither alkenyl groups nor silicon-bonded hydrogen groups (i.e., nonfunctional fluorosilicone) is included in a blend of curable functional silicone polymers. The nonfunctional fluorosilicone imparts to the cured film an excellent release performance stability and an excellent release performance stability (abstract and col. 3, line 67 till col.4, line 11. Examples of nonfunctional silicone polymer include trimethylsiloxy-terminated methyl (perfluorobutyl ethyl) siloxane-dimethylsiloxane copolymers, etc. (col. 4, lines 35-37). The nonfunctional fluorosilicone polymer is added to the curable polymer in amount of 0.01-20% (col.4, lines 41-42).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide TTS comprising 
Further, one having ordinary skill in the art would have selected the fluorosilicone polymer and the non-fluorinated polymer for the release layer taught by the combination of Wolff and Brown to have ethylenically functional groups as taught by Seth because the combination of Wolff and Brown desired to have improved peelable layer and because Seth teaches such polymers has low release force while being inexpensive.
Furthermore, one having ordinary skill in the art would have been motivated to add nonfunctional fluorosilicone polymer taught by Hamada to the fluorosilicone functional polymer and non-fluorinated silicone polymer taught by the combination of Wolff, Brown and Seth because Hamada teaches nonfunctional fluorosilicone polymer can be included in a blend of curable functional silicone polymers to imparts an 
All the limitations of claim 1 are obvious over the combination of Wolff, Brown, Seth and Hamada.
Regarding claim 2 that the cross-linkable functional groups of the second fluorosilicone polymer comprise ethylenically unsaturated groups, this is taught by Seth.
Regarding claim 3 that the cross-linkable functional groups of the non-fluorinated silicone polymer comprise ethylenically unsaturated groups, this is taught by Seth.
Regarding the active pharmaceutical ingredients claimed by claims 4 and 5, Wolff teaches rotigotine which is a tertiary amine compound.
Regarding claim 6 that the adhesive is silicone, Wolff teaches the drug containing layer is silicone adhesive.
Regarding the limitation that the active layer comprises a reservoir or matrix as claimed by claim 7 and 8, respectively, Wolff teaches active agent containing reservoir or matrix.
Regarding claimed amount of the polymers in the polymer blend as claimed by claim 9, Seth teaches 5-95% non-fluorinated polymer that overlaps with the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the amount of nonfunctional fluorosilicone polymer in the composition of at least 1 part and no greater than 30 parts as claimed by claim 10, Hamada teaches 0.01-20% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of See MPEP 2144.05 [R-5].
Regarding claim 11 that the non-fluorinated silicone polymer has a vinyl equivalent weight of 1,500 to 10,000 grams per equivalent, Seth teaches 2000-5000 grams per equivalent that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the force needed to remove the release liner from the transdermal delivery system as claimed by claim 12, Brown teaches less than 200 g/25 mm and Seth teaches 30 g/25 mm at 180o that falls within the claimed value. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the composition of the blend as claimed by claim 13 that comprises the crosslinking agent, crosslinking agent taught by Brown and Seth.
Regarding the method of delivering a drug comprising removing the release liner from the transdermal drug delivery system and contacting a subject with the active layer of the transdermal drug delivery system, this is a nominal method of using a transdermal drug delivery device and inherent by the transdermal device of Wolff.
Regarding the nominal method of making the transdermal device as claimed by claim 15, it is taught by Wolff. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIS A GHALI/Primary Examiner, Art Unit 1611 				

/I.G./